Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Whelan (US 2009/0250119) is considered the closest prior art.
Whelan discloses a cartridge for a system, the cartridge including a liquid, in which the cartridge includes an air pressure valve, in which the valve is an air-porous layer or membrane that permits air pressure equalization within the cartridge to external, surrounding atmospheric pressure, in which the layer or the membrane is impermeable to the e-liquid. 
Whelan fails to anticipate or render obvious an e-cigarette cartridge system comprising an e-liquid containing propylene glycol and nicotine, in which the cartridge stores the e-liquid containing propylene glycol and nicotine and the cartridge is adapted to be filled with e-liquid on an automated or semi-automated manufacturing line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J GRAY/Examiner, Art Unit 3753